HUFSTEDLER, Circuit Judge,
dissenting from rejection of en banc hearing, in which
Circuit Judge ELY concurs:
The panel’s decision about the showing necessary to satisfy the requirements of 18 U.S.C. § 2518(l)(c) directly conflicts with United States v. Kalustian (9th Cir. 1975) 529 F.2d 585. A comparison of the affida*272vits in the two cases reveals no significant differences between them that could possibly justify contrary results.1 The failure to en banc this case to eradicate the conflict is an abdication of our responsibility to keep the law of our circuit in order.
The panel’s decision also creates intercircuit conflict on the question of standing to challenge illegal electronic surveillance. United States v. Bellosi (1974) 163 U.S.App.D.C. 273, 501 F.2d 833, correctly applied the “unambiguous criterion of standing set *273forth in Sections 2518(10)(a) and 2510(11)” (501 F.2d at 842) to include as “persons aggrieved” those whose conversations were intercepted even though they were not the persons against whom the electronic surveillance was directed. Section 2510(11) provides that an “ ‘aggrieved person’ means a person who was a party to any intercepted wire or oral communication or a person against whom the interception was directed.” The panel’s reliance on Alderman v. United States (1969) 394 U.S. 165, 89 S.Ct. 961, 22 L.Ed.2d 176 and Jones v. United States (1960) 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697, is misplaced. Those decisions are simply irrelevant to the statutory scheme with which we are dealing; both of them are concerned with rights asserted under the Fourth Amendment and not with the interpretation of Section 2510(11).

. In Kalustian, the affidavit stated in pertinent part:
“The informants named herein have all said that they will not testify to information they have provided, even if granted immunity.
* * * * * * “Experience has further established that even though telephone toll records are available which indicate a person is engaged in illicit gambling, the records themselves are not sufficient to prove the gambling activities. Standard investigative techniques have not succeeded in providing evidence to sustain prosecution in this case and would only succeed to a limited degree in establishing that [named defendants], and others as yet unknown, are involved in gambling activities over the telephone subscribed to in the name of the Topper Club.
sj{ m # hs * “Furthermore, such investigative techniques as physical surveillance and the records obtainable on [named defendants], and others as yet unknown, contain little probability of success in securing presentable evidence. Based upon my knowledge and experience as a Special Agent of the Federal Bureau of ' Investigation in the investigation of gambling cases and my association with other Special Agents who have conducted investigation of gambling activities, normal investigative procedures appear to be unlikely to succeed in establishing that the above individuals are involved in gambling activities over the aforementioned telephones in violation of Federal laws. My experience and the experience of other Agents has shown that gambling raids and searches of gamblers and gambling establishments have not, in the past, resulted in the gathering of physical or other evidence to prove all elements of the offense. I have found through my experience and the experience of other Special Agents, who have worked on gambling cases, that gamblers frequently do not keep permanent records. If such records have been maintained, gamblers, immediately prior to or during a physical search, sometimes destroy the records. Additionally, records that have been seized in past gambling cases have generally not been sufficient to establish elements of Federal offenses because such records are difficult to interpret, and many times are of little or no significance without further knowledge of the gamblers’ activities. Therefore, the interception of these telephone communications is the only available method of investigation which has a reasonable likelihood of securing the evidence necessary to prove violation of these statutes.” Kalustian at 587-588.
In the present case the affidavits stated in pertinent part:
“Based on my knowledge and experience as a Special Agent of the Bureau of Narcotics and Dangerous Drugs of narcotics cases and association with other Special Agents who have conducted investigations of illegal narcotics trafficking, normal investigative procedures appear unlikely to succeed if continued in providing prosecutable evidence. . “My experience and the experience of other Special Agents of the Bureau of Narcotics and Dangerous Drugs has shown that individuals dealing in large quantities of narcotics are particularly covert in their activities and wary of surveillance by Federal and state law enforcement personnel. Such dealers very rarely keep records, deal personally with a few trusted individuals, and isolate themselves from other individuals in the distribution organization. These same individuals receive, store and deliver narcotics at varying locations in order to avoid detection. “At this time there is no known undercover access to Joseph Michael Scully and it is not likely that such access will ever be developed. The confidential informants referred to in this affidavit have all refused to testify against any of the members of the organization mentioned because of fear and their personal safety. Attempts to conduct surveillance of Scully have been unsuccessful because of his constant alertness to police surveillance.” Affidavit in support of application for wiretap in NDC-31 at pages 14-15.
As in Kalustian, the affidavit is conclusionary and provides no facts upon which the judge can base his decision. The affidavit in this case is indistinguishable from the affidavit in Kalustian upon which that panel commented:
“The affidavit does not enlighten us as to why this gambling case presented any investigative problems which were distinguishable in nature or degree from any other gambling case. In effect the Government’s position is that all gambling conspiracies are tough to crack, so the Government need show only the probability that illegal gambling is afoot to justify electronic surveillance. Title III does not support that view.”
Kalustian at 589.
The panel ruled that the affidavit did not satisfy the requirements of the statute.